DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed July 21, 2022, has been received and entered.
	Claims 2, 7-12, 17, and 18 are canceled.  Claims 19-23 are new.
	Claims 1, 3-6, 13-16, and 19-23 are pending and examined on the merits.

AIA  Status
In the amended ADS filed June 16, 2021, Applicant has made a 1.55/1.78 AIA  FITF statement.  Since the application is a transition application, then this statement means that this is an AIA  case.  Applicant should request a corrected filing receipt for the change in AIA  status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, 13-16, and 19-23 are objected to because of the following informalities:  
Claim 1 is objected to because the word “medium” should be inserted after the recitation “the ferrofluid” in lines 15-16, for consistency with the recitation “ferrofluid medium” in lines 1 and 4-5 of the claim.
Also, claim 1 is objected to because the word “the” should be inserted before the recitation “second portion” in the fourth-to-last line of the claim for proper grammar.  That is, the fourth-to-last line of claim 1 should recite “the extraction opening comprises a single opening in the second portion.”  
Since claim 1 is objected to, its dependent claims, claims 3-6, 13-16, and 19, must be objected to.
Claim 20 is objected to because the word “medium” should be inserted after the recitation “the ferrofluid” in lines 15-16, for consistency with the recitation “ferrofluid medium” in lines 1 and 4-5 of the claim.
Additionally, claim 20 is objected to because it recites “the single, microfluidic channel” in line 21 though claim 20 previously recites a “single microfluidic channel” (see lines 3 and 4 of the claim).  For consistency, the comma in the recitation should be deleted.
Furthermore, claim 20 is objected to because the word “are” in line 23 should be changed to “is” for proper grammar (referring to “the streamline”).  
Also, claim 20 is objected to because the word “the” should be inserted before the recitation “second portion” in the second-to-last line of the claim for proper grammar.  That is, the second-to-last line of claim 20 should recite “the extraction opening comprises a single opening in the second portion.”  
Since claim 20 is objected to, its dependent claim, claim 21, must be objected to.
Claim 22 is objected to because the word “medium” should be inserted after the recitation “the ferrofluid” in line 16, for consistency with the recitation “ferrofluid medium” in lines 1 and 4-5 of the claim.
Also, claim 22 is objected to because it recites “a streamlines” in line 17 which is grammatically incorrect.  It appears it should recite “a streamline” since lines 18-19 recites “the streamline.”
Also, claim 22 is objected to because the word “the” should be inserted before the recitation “second portion” in the second-to-last line of the claim for proper grammar.  That is, the second-to-last line of claim 22 should recite “the extraction opening comprises a single opening in the second portion.”  
Since claim 22 is objected to, its dependent claim, claim 23, must be objected to.
Claim 23 is objected to because the word “at” should be inserted before the recitation “least one type of target particles” for consistency with parent claim 22 which recites “the at least one type of target particles” (see line 17 of claim 22).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 13-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentrated flow of the at least one of the at least two types of target particles" in the third-to-last and second-to-last lines.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation that the flow of any of the two or more types of target particles is concentrated.  Additionally, it is unclear which of the at least two types of target particles is “the at least one of the at least two types of target particles” for which the flow is concentrated.  It is unclear whether it is referring to the “at least one of the at least two types of target particles” for which its streamline flows along the third side toward an extraction opening.  
Additionally, claim 1 is indefinite because it is unclear whether “the flow” in the last line is the “concentrated flow.”  
Since claim 1 is indefinite, then its dependent claims, claims 3-6, 13-16, and 19, are rendered indefinite.  Therefore, claims 1, 3-6, 13-16, and 19 must be rejected under 35 U.S.C. 112(b).
Claim 6 is rendered indefinite by the recitation “at least one of the magnetic field.”  This encompasses an embodiment of multiple magnetic fields.  However, parent claim 1 only recites a “first magnetic field,” and does not refer to a plurality of magnetic fields.  Thus it is unclear how there can be multiple (as encompassed by “at least one”) magnetic fields.
Claim 20 is rendered indefinite by the recitation “the streamline including the at least one of the at least two types of target particles” in line 22.  It is unclear which one of the streamlines is “the streamline” recited in line 22.  Moreover, there is insufficient antecedent basis for “the at least one of the at least two types of target particles” since there is no prior recitation of “at least one of the at least two types of target particles.”  It is unclear whether line 22 of claim 20 is referring to one, some, or all of the streamlines.  It is unclear which one of the at least two types of target particles is the “at least one of the at least two types of target particles” of line 22 of claim 20.  
Since claim 20 is indefinite, then its dependent claim, claim 21, is rendered indefinite.  Therefore, claims 20 and 21 must be rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 requires applying a second magnetic field adjacent at least one of the sides of the single microfluidic channel, the second magnetic field configured to move each of the streamlines (as recited in the prior step of applying a first magnetic field) within a height region of the single microfluidic channel, such that the streamline including the at least one of the at least two types of target particles from the flow is concentrated adjacent the third side of the microfluidic channel flowing toward an extraction opening on the third side.  This limitation is not fully supported by the specification as filed, and thus is considered new matter.  
The specification discloses that the magnetic field means may be at least one of an electrode, a permanent magnet, and an electromagnet to apply a magnetic field, and that the magnetic field means may be positioned anywhere relative to the flow which would affect the functionality of focusing/separating target particles (page 4, paragraph [0013]).  Thus the application of a plurality of magnetic fields across a microfluidic channel is disclosed in the specification.  However, there is no disclosure that a second magnetic field is configured to move each of the streamlines obtained from applying a first magnetic field.  Thus there is no disclosure of the different results from applying the first and second magnetic fields as set forth in claim 1:  the first magnetic field to focus each of the at least two types of target particles into different streamlines across a width region of the single microfluidic channel; the second magnetic field to move each of said streamlines within a height region of the single microfluidic channel such that any one of the streamlines (“the streamline”) is concentrated adjacent the third side of the microfluidic channel flowing toward an extraction opening on the third side.  Therefore, claim 20 and its dependent claim, claim 21, comprise new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asmatulu (Journal of Nanoscience and Nanotechnology. 2010. 10: 1-5. Previously cited).
Asmatulu discloses injecting a mixture of microspheres and ferrofluid into a lithographically developed Y shape microfluidic device, and then applying external magnetic fields (abstract).  In particular, the microspheres are non-magnetic Fluoresbrie® carboxylate microspheres, also referred to as PS microspheres, and Asmatulu indicates that the mixture of PS microspheres and ferrofluid was pumped to the microfluidic device (page 4, left column, last two paragraphs).  These steps resulted in the microspheres being clearly separated into different channels because of the magnetic force acting on those non-magnetic particles (abstract).  
See Figures 1 and 4, and the description of separation of the non-magnetic microspheres under the magnetic field at varying conditions with respect to Figure 4 (page 4, left column, last paragraph through right column, first full paragraph).  From Figure 1 and the discussion of the splitting of the microspheres into different channels, it is apparent that the mixture of non-magnetic microspheres and ferrofluid is injected through an inlet on the left in Figure 1; that is, the mixture is injected at the inlet of the bottom of the ‘Y’ shape.  Therefore, Asmatulu discloses flowing a single flow into and through a single microfluidic channel via an inlet of the single microfluidic channel, the single flow comprising a mixture of a ferrofluid medium and one type of target particles (the non-magnetic PS microspheres, also described as non-magnetic Fluoresbrie® carboxylate microspheres), meeting a limitation of the first step of instant claim 22.  
The channel into which the mixture is injected (the channel forming the bottom of the ‘Y’ shape) reads on a ‘single microfluidic channel’ that includes ‘a second portion spaced downstream from the inlet’ (the portion comprising the branches of the ‘Y’ shape) as recited in instant claim 22.  Therefore, the mixture (of ferrofluid and microspheres) flows through the single microfluidic channel in a first direction from the inlet to the ‘second portion,’ meeting a limitation of the first step of instant claim 22.  Figures 1 and 4 can be interpreted as showing an xy plane view of the device, with the x as a horizontal axis on the page and the y as a vertical axis on the page.  Based on that interpretation, the channel into which the mixture is injected reads on a ‘single microfluidic channel’ having a ‘a first side spaced away from a second side and comprising a width of the single microfluidic channel’ (the first and second sides being the surfaces of the channel on xy planes), and ‘a third side spaced away from a fourth side and comprising a height of the single microfluidic channel’ (the third and fourth sides being the surfaces of the channel on xz planes), thereby meeting limitations of the first step of instant claim 22.  
From Figure 4(b)-(f) directed to application of a magnetic field at different pump speeds and the discussion of the figure (page 4, left column, last paragraph through right column, first full paragraph), it is apparent that the darker lines of chained magnetic nanoparticles concentrate at the top region of the channel on the xy plane into which the flow enters the device.  On the other hand, the non-magnetic microspheres, appearing as a lighter color, concentrate at the lower region of the channel on the xy plane into which the mixture enters the device.  Thus the one type of target particles (the non-magnetic microspheres), reading on ‘at least one type of target particles,’ is focused into a streamline across a width region and a height region of a single microfluidic.   See Figure 4(b) showing the magnetic field being applied.  Since the magnetic field is applied within the channel, then the magnetic field is applied across a width region of the channel.  Thus Asmatulu discloses the limitation of the second step of instant claim 22 of ‘applying a first magnetic field across the width of the microfluidic channel so as to effect an indirect force on the at least one type of target particles within the ferrofluid [medium] as to focus the at least one type of target particles into a [streamline] across a width region and a height region of the single microfluidic channel.’  
As shown in Figures 4(b)-(f), the non-magnetic particles flow to the lower branch of the two branches split from channel in which the mixture enters the device.  The interface of the channel with the lower branch reads on an ‘extraction opening’ that ‘comprises a single opening in [the] second portion.’  Therefore, the streamline of the non-magnetic microspheres flows toward an ‘extraction opening.’  Since the non-magnetic microspheres flow through this interface and into and through the lower branch, then the flow continues past the ‘extraction opening,’ meeting additional limitations of instant claim 22. 
	Therefore, Asmatulu anticipates instant claim 22.
	Regarding instant claim 23, the flow of the non-magnetic microspheres through the lower branch as shown in Figure 4 reads on ‘extracting the [at] least one type of target particles via the extraction opening,’ wherein the ‘extraction opening’ is the interface of the channel with the lower branch.  Therefore, instant claim 23 is anticipated.
	A holding of anticipation is clearly required.
	
Claims 1, 3, 5, 16, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stone (WO 2010/117428. Previously cited).
Stone discloses systems and methods for the manipulation of particles within channels such as microfluidic channels (abstract).  The systems and methods may be used to separate one or more types of particles from one or more other types of particles, such as magnetic particles from non-magnetic particles (page 12, lines 13-15), and the invention includes the embodiment of applying a magnetic field to a fluid contained within a channel (page 2, lines 1-2).  Examples of the magnetic particles include particles that may be used to form a ferrofluid (page 9, lines 27-30).  Additionally, the non-magnetic particles that may be used in the Stone invention include cells and beads (e.g., polymer beads, glass beads, etc.) (page 9, line 32 through page 10, line 2).  
The embodiment of Figure 7A reads on the claimed invention.  In the embodiment of Figures 7A-7B, a fluid stream containing two enriched portions of separated particles passes through a T-junction (page 14, lines 4-12).  In that embodiment, larger and smaller non-magnetic particles in a fluid containing magnetic particles may be separated using one or more magnetic fields (page 14, lines 13-15).  As illustrated in Figures 7A-7B, if the channel includes a simple T-splitter, particles with relatively large and relatively small diameters will thus be separated into different output ports of the system (page 14, lines 19-21).  
A copy of Figure 7A is annotated below as the figure relates to the claimed invention.  Figure 7A shows a fluidic channel 720 that reads on the claimed ‘single microfluidic channel.’    Stone discloses that an entering fluid 710 carries smaller particles 712, larger particles 714, and magnetic particles as in a magnetic fluid, e.g. a ferrofluid (page 13, lines 24-27).  The section of the fluidic channel where the entering fluid 710 enters the channel reads on an ‘inlet’ as annotated in the figure.  The smaller particles 712 read on a first type of target particles, and the larger particles 714 read on a second type of target particles.  Therefore, Figure 7A shows that Stone discloses flowing a single flow into and through a single microfluidic channel (fluidic channel 720) via an inlet of the single microfluidic channel, the single flow comprising a mixture of a ferrofluid medium (the magnetic fluid that is a ferrofluid) and two types of target particles (first type: the smaller particles 712; second type: the larger particles 714), meeting limitations of the first step of instant claims 1 and 22.
 
    PNG
    media_image1.png
    663
    805
    media_image1.png
    Greyscale

The walls of the fluidic channel 720 in Figure 7A are annotated with “third side” and “fourth side” and the height labeled with “h.”  Additionally, the walls of the fluidic channel 720 that are perpendicular to these annotated walls, specifically on planes parallel to the surface of the page, read on a ‘first side’ and a ‘second side’ comprising a width of the channel.  As such, Stone discloses that their ‘single microfluidic channel’ (fluidic channel 720) includes the claimed limitations of ‘a first side spaced away from a second side and comprising a width of the single microfluidic channel,’ and ‘a third side spaced away from a fourth side and comprising a height of the single microfluidic channel.’  The portion of the fluidic channel 720 where there is a T-junction reads on the claimed ‘second portion spaced downstream from the inlet.’  It is evident from Figure 7A and the description of the figure (page 13, line 12 through page 14, line 21) that the entering fluid, reading on the claimed mixture of a ferrofluid and two types of target particles, flows through the fluidic channel 720 in a first direction from the inlet (as annotated on Figure 7A) to the second portion (portion that includes the T-junction), thereby meeting another limitation of the first step of instant claims 1, 20, and 22.  As such, Stone anticipates the first step of instant claims 1 and 22.
Further regarding Figures 7A-7B, Stone teaches that the entering fluid 710 is influenced by magnets 716 and 718 positioned around fluidic channel 720 so as to cause a magnetic field minimum 722 within the channel (page 13, lines 24-29).  The larger particles 714 are transported to a greater degree than the smaller particles 712 due to the magnets 724 and 726 that produce the magnetic field minimum 728, thus the larger particles 714 can be found closer to the magnetic field minimum (page 13, lines 29-32).  The application of the magnetic field between magnets 724 and 726 in Figure 7A reads on the second step of instant claim 1, where the smaller particles 712 are focused into a first streamline along the ‘third side’ as annotated on the figure to exit through the output port on the left side of the figure, while the larger particles 714 are focused into a second streamline to exit through the output port on the right side of the figure.  Since each of these two streamlines are within the fluidic channel 720 which is construed as comprising a width region (being interpreted as a region between the ‘first side’ and the ‘second side’) and a height region (being interpreted as a region between the ‘third side’ and the ‘fourth side’) of the fluidic channel 720, then the two streamlines (which are different since they are spatially distinct) are across a width region and a height region of the ‘single microfluidic channel,’ anticipating the second step of instant claim 1.  For the same reason, Stone also anticipates the broader scope of the second step of instant claim 22 (which more broadly refers to ‘at least one type of target particles,’ and refers to only a single streamline).
As shown in the annotated Figure 7A, the interface of the fluidic channel 720 with the T-splitter on the left hand side of the figure is labeled with “eo” to set forth an ‘extraction opening’ which meets the limitation of instant claims 1 and 22 of an extraction opening that comprises a single opening in the ‘second portion’ of the microchannel.  It is evident from annotated Figure 7A that the smaller particles 712 focus into a streamline that flows along the ‘third side’ toward the extraction opening (“eo”), meeting limitations of instant claims 1 and 22.  The flow of the smaller particles reads on the limitation of instant claim 1 of a ‘concentrated flow’ from the ‘extraction opening’ that includes an exit velocity.  This concentrated flow flows through the ‘extraction flow’ through an output port of the T-junction (as shown with an arrow in Figure 7A); this reads on this flow continuing past the extraction opening, which is a limitation of instant claims 1 and 22.
As such, Stone anticipates instant claims 1, 16 (the inlet as annotated on Figure 7A reads on a single inlet), and 22.    
Regarding instant claim 3, the two types of particles in Figure 7A of Stone are particles of different sizes, and thus are each a type of particles of Stone corresponding to a size.  Since the two types of particles in Stone have different sizes, then they must have different masses.  Thus the two types of particles in Stone are particles of different masses, further signifying that a type of particles of Stone corresponds to a mass.  As such, instant claim 3 is anticipated.
Regarding instant claim 5, Figure 7A uses magnets 724 and 726 for applying the magnetic field that reads on the ‘first magnetic field,’ meeting the ‘magnets’ limitation of instant claim 5.  Therefore, instant claim 5 is anticipated. 
Regarding instant claims 19 and 23, with respect to Figures 7A-7B, Stone states that if the channel concludes in a simple T-splitter, relatively large and relatively small diameters will thus be separated into different output ports of the system (page 14, lines 19-21).  Therefore, in Figure 7A the smaller particles 712 are extracted into the outlet port on the left hand side of the figure via the extraction opening “eo,” anticipating instant claims 19 and 23.
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone.
As discussed above, Stone anticipates claims 1, 3, 5, 16, 19, 22, and 23.  
Stone differs from claim 4 in that Stone does not expressly disclose that for the embodiment shown in Figure 7A (reading on the claimed invention), that a first type of the target particles comprises at least one of target moieties and target biological cells.
However, Stone teaches that the non-magnetic particles that may be used in their invention include cells and beads (e.g., polymer beads, glass beads, etc.) (page 9, line 32 through page 10, line 2).  For example, the non-magnetic particles may comprise porous beads with a relatively large surface area capable of providing a large number of binding sites, for example immuno-reactions such as antibody-antigen reactions (page 10, lines 2-5).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted either or both of the smaller particles 712 or the larger particles 714 with biological cells or porous beads with binding sites for immuno-reactions (reading on ‘target moieties’) when practicing the invention of Figure 7A of Stone for the predictable result of separating said biological cells or said porous beads with binding sites for immuno-reactions.  It would have been prima facie obvious to make the substitution with biological cells or porous beads with binding sites for immune-reactions since Stone discloses that the non-magnetic particles used in their invention may be biological cells or porous beads with binding sites for immune-reactions.  There would have been a reasonable expectation of separating biological cells and porous beads with said binding sites since Stone teaches the use of a magnetic field for separating non-magnetic particles that can be cells or said porous beads from magnetic particles (e.g. in ferrofluid) for their invention.  Therefore, instant claim 4 is rendered obvious.

Additionally, Stone differs from claim 6 in that Stone does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (from the extraction opening) by configuring the magnetic field to effect forces on the flow affecting the exit velocity.  
However, Example 5 of Stone presents theoretical calculations that describe the embodiment in which magnetic forces are used to separate magnetic or non-magnetic particles on the basis of diameter (page 27, lines 15-18).  Since the embodiment of Figure 7A is directed to separation of non-magnetic particles on the basis of diameter, then Example 5 speaks to the embodiment of Figure 7A.  Equation 3 is the equation for the terminal velocity of an object that is exposed to magnetic field forces (page 27, lines 20-23; see also page 25, lines 23-25).  In Equation 3, the magnetic field (B) is a variable of the equation (see page 25, line 16 for defining the variable B).  Therefore, the exit velocity of the concentrated flow of target particles (the smaller particles 712) from the extraction opening (“eo” in annotated Figure 7A) must be affected by the magnetic field applied when performing the embodiment of Figure 7A of Stone.   
Additionally, Stone discloses that relatively large magnetic field gradients may be useful in achieving fast transport of magnetic and/or non-magnetic particles (page 15, lines 28-30).  Larger magnetic field gradients may also lead to more complete separation of magnetic and non-magnetic particles than would occur with relatively small gradients (page 15, lines 30-32).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to adjust the terminal velocity (thus the exit velocity) of the smaller particles 712 from the extraction opening “eo” by configuring the magnetic field to effect forces on the flow affecting the terminal velocity (thus the exit velocity) when practicing the embodiment of Figure 7A of Stone.  One of ordinary skill in the art would have been motivated to do this in order to adjust the transport of the smaller particles 712 to a fast transport and obtain more complete separation of the smaller particles 712 from the larger particles 71 which are taught as being sought by Stone for their invention.  There would have been a reasonable expectation of adjusting the terminal velocity by configuring the magnetic field since Equation 3 shows that the magnetic field is a factor for the terminal velocity of particles when practicing the embodiment of Stone directed to Figure 7A.  Therefore, Stone renders obvious instant claim 6.

The embodiment of Figure 7A of Stone is comparable to claim 20 in that Stone discloses applying a magnetic field using magnets 724 and 726 which causes the larger particles 714 to be transported to a greater degree than the smaller particles 712 such that the larger particles 714 can be found closer to the magnetic field minimum 728 (page 13, lines 29-32).  From Figure 7A, it is evident that this use of the magnets 724 and 726 effects an indirect force on the particles so as to focus each of the two types of target particles (the first type: the smaller particles 712; the second type: the larger particles 714) into different streamlines between the “third side” and the “fourth side” as annotated on the figure.  These streamlines occur within the channel, wherein the channel inherently comprises a width and a height.  Therefore, these two different streamlines (as manipulated by the magnetic field applied using magnets 724 and 726) are across a ‘width region’ of the channel.  As such, applying a magnetic field using magnets 724 and 726 reads on the step of applying a first magnetic field of instant claim 20.  
Stone differs from claim 20 in that Stone does not expressly disclose, when performing the embodiment according to Figure 7A, applying a second magnetic field adjacent at least one of the sides of the single microfluidic channel (fluidic channel 720), the second magnetic field configured to move each of the streamlines (referring back to the streamlines discussed with respect to magnets 724 and 726 in the preceding paragraph) within a height region of the single microfluidic channel, such that the streamline including one of the two types of target particles (first type: the smaller particles 712; second type: the larger particles 714) from the flow is concentrated adjacent the ‘third side’ (as annotated on Figure 7A in this Office Action) of the microfluidic channel flowing toward the extraction opening (“eo” as annotated on the drawing) on the ‘third side.’
However, when discussing their invention in general. Stone discloses that the magnetic field created by the magnets can be used to transport the magnetic and/or non-magnetic particles to desired locations within the channel, which may be useful in some cases for causing some separation of the particles (page 5, lines 13-16).  The magnets may be positioned to create a magnetic field that includes a magnetic field minimum (page 6, lines 26-27).  In some instances, the magnetic field may be arranged such that a magnetic field minimum is positioned along any line or any point within the channel (page 16, lines 12-13).  
Additionally, Stone teaches that in some embodiments, a first magnetic field is applied to a first position of a channel and a second magnetic field is applied to a second portion of the channel (page 16, lines 21-22).  The second magnetic field has, in some cases, a magnetic field distribution that is different from that of the first magnetic field (page 16, lines 22-24).  A first magnetic field may comprise a first magnetic field minimum located at a first distance from the center axis of the channel, while the second magnetic field comprises a second magnetic field minimum located at a second distance from the center axis of the channel (page 16, lines 24-28).  Such an arrangement may be used to separate particles on the basis of diameter, as shown in Figures 2A-2B, that affects its transport through a magnetic field (page 16, lines 28-31).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied another magnetic field adjacent at least one of the sides of the fluidic channel 720 to move each of the streamlines (the streamline with the smaller particles 712; the streamline with the larger particles 714) to ensure separation of the particles on the basis of diameter, specifically with the streamline of the smaller particles 712 concentrated adjacent the ‘third side’ as annotated on the figure, when performing the method of Stone in the embodiment shown in Figure 7A.  This would have been obvious because Stone discloses applying a magnetic field, including multiple magnetic fields, across the channel to transport the non-magnetic particles to desired locations within the channel, with the magnetic field arrangement being used to separate particles on the basis of diameter.  The skilled artisan would have recognized that application of multiple magnetic fields can be applied to ensure that there is sufficient separation of the smaller particles 712 from the larger particles 714 and to ensure that the smaller particles 712 travel through the extraction opening (“eo”) as annotated on Figure 7A while the larger particles 714 exit on the opposite side of the device.  Therefore, instant claims 20 and 21 (see discussion above regarding the rejection of instant claims 19 and 23) are rendered obvious.
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claims 1, 3, 5, 16, 19, 22, and 23 above, and further in view of Weigl (US 2002/0003001. Previously cited).
As discussed above, Stone anticipates claims 1, 3, 5, 16, 19, 22, and 23.  Stone differs from claim 13 in that Stone does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (smaller particles 712) from the extraction opening (“eo” as annotated on Figure 7A) by configuring the size of the extraction opening to increase velocity.  Stone differs from claim 14 in that Stone does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (smaller particles 712) from the extraction opening (“eo” as annotated on Figure 7A) by controlling the flow resistance from the extraction opening.
Stone discloses that relatively large magnetic field gradients may be useful in achieving fast transport of magnetic and/or non-magnetic particles (page 15, lines 28-30).  
Weigl discloses microscale devices for performing analytical testing, and in particular discloses surface tension valves for controlling flow within microfluidic channels (page 1, paragraph [0003]).  Weigl teaches that fluid moves within a channel due to a positive pressure upstream or a positive displacement (page 2, paragraph [0022]).  Its flow velocity is determined by several factors, including the magnitude of the pressure and the fluidic resistance of the channel (page 2, paragraph [0022]).  Additionally, Figure 3 shows a microfluidic channel having a plurality of branched channels (page 1, paragraph [0016]).  With respect to Figure 3 in which a stream splitter is used, the main channel 30 contains a fluid 32 which flows towards a series of channel branches 34, 36, and 38 at the distal end 40 of the channel 30 (page 2, paragraph [0024]).  As the fluid 32 flows toward end 40, it will partition and flow at different velocities in each of the channels 34, 36, and 38 due to variation in the resistance within each channel (page 2, paragraph [0024]).  The sizes and characteristics of channels 34, 36, and 38 can be varied to control the speed of the flow in each channel (page 2, paragraph [0024]).   
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to adjust the exit velocity of the concentrated flow of the target particles (the smaller particles 712) by adjusting the fluidic resistance of the channel or varying the size of the T-splitter specifically by varying the size of extraction opening “eo” when practicing the embodiment shown in Figure 7A of Stone.  One of ordinary skill in the art would have been motivated to do this since Stone sought fast transport of the non-magnetic particles when discussing their invention in general (page 15, lines 28-30).  There would have been a reasonable expectation of adjusting the exit velocity of the concentrate flow of the target particles (the smaller particles 712) by adjusting these two parameters (fluidic resistance of the channel; size of the extraction opening “eo”) since Weigl, speaking to the control of flow in a microfluidic channel, indicates that flow velocity is determined by the fluid resistance in the channel, and that for a branched microfluidic system (their Figure 3), the control of the speed of flow in the branch channels can be varied according to the size of the branch channels (paragraphs [0022] and [0024]).  Therefore, instant claims 13 and 14 are rendered obvious.
A holding of obviousness is clearly required.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claims 1, 3, 5, 16, 19, 22, and 23 above, and further in view of Fouras (WO 2012/142664. Previously cited).
As discussed above, Stone anticipates claims 1, 3, 5, 16, 19, 22, and 23.  Stone differs from claim 15 in that Stone does not expressly disclose adjusting the exit velocity of the concentrated flow of target particles (the smaller particles 712) from the extraction opening (“eo” as annotated on Figure 7A) by providing at least one of a pressure sink and a flow sink arranged downstream of the extraction opening.
Stone discloses that relatively large magnetic field gradients may be useful in achieving fast transport of magnetic and/or non-magnetic particles (page 15, lines 28-30).  
Fouras discloses a microfluidic device and a method for processing and/or assessing micro particles or objects (page 1, first paragraph).  A pressure source is provided which preferably comprises a pressure vessel fed by a pressure pump for providing bulk pressure supply to the pressure vessel, a pressure sensor monitoring pressure in the pressure vessel, and a pressure sink for controllably reducing pressure in the pressure vessel (page 17, second-to-last paragraph).  The pressure sink may comprise a bleed valve when operation is only required at or above ambient pressure, or may comprise a source of negative differential pressure or suction if operation is additionally or alternatively required at or below ambient pressure, or if the improved response speed is required in response to requests for reduced source pressure (page 17, second-to-last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided a pressure sink at the output ports of Figure 7A (thus downstream from the extraction opening “eo”) when performing the embodiment of Figure 7A of Stone.  One of ordinary skill in the art would have been motivated to do this in order to obtain fast transport the smaller particles 712 and larger particles 714 in the channel, which is sought by Stone for their invention in general (page 15, lines 28-30).   There would have been a reasonable expectation of obtaining fast transport of the particles by providing a pressure sink at the output ports of Figure 7A of Stone since Fouras indicates that a pressure sink can be used with a pressure pump to provide the pressure in a microfluidic device.  Therefore, instant claim 15 is rendered obvious.
A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed July 21, 2022, with respect to the objection of claims 17 and 18, the rejections under 35 U.S.C. 112(b) of claims 2, 4, 17, and 18, the rejection under 35 U.S.C. 102(a)(1) of claims 1-3, 5, 6, and 16-18 as being anticipated by Asmatulu, the rejection under 35 U.S.C. 103 of claim 4 as being unpatentable over Asmatulu in view of Stone, the rejection under 35 U.S.C. 103 of claims 13 and 14 as being unpatentable over Asmatulu in view of Weigl, and the rejection under 35 U.S.C. 103 of claim 15 as being unpatentable over Asmatulu in view of Fouras, have been fully considered and are persuasive.  In particular, the claim objection has been rendered moot by the canceling of claims 17 and 18.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendment of claim 4, or rendered moot by the canceling of claims 2 and 17.  Regarding the rejection under 35 U.S.C. 102(a)(1) and the rejections under 35 U.S.C. 103, Asmatulu does not disclose, teach or suggest a single flow comprising a mixture of a ferrofluid medium and two or more types of target particles.  Instead, Asmatulu discloses performing their invention on only one type of target particles.  Therefore, the claim objection and these rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of Asmatulu (only for new claims 22 and 23) and Stone (previously cited as a secondary reference), as necessitated by the amendment filed July 21, 2022.  New claims 22 and 23 recite “one or more types of target particles”; since Asmatulu discloses performing their invention on only one type of target particles which reads on “one or more types of target particles,” then Asmatulu is applicable to new claims 22 and 23.  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                     


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651